 Case 3:19-cv-00843-L-BN Document 72 Filed 08/11/21                               Page 1 of 3 PageID 584



                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

SHOMARI STATEN,               §
                              §
          Plaintiff,          §
                              §
v.                            §                                Civil Action No. 3:19-CV-843-L-BN
                              §
CITY OF DALLAS; THE DALLAS    §
POLICE DEPARTMENT; BRYAN      §
RODEN; WILLIAM MCDONALD;      §
LEQUITA GARRETT; TU NGUYEN;   §
JERRY THOMPSON; RYAN LOWMAN; §
BOZ ROJAS; DAN COLLINS;       §
ED ANAYA; GREG FREGEAU;       §
JOSHUA SHIPP; JERRI ROWE; and §
NICHOLAS STOLARZYK,           §
                              §
          Defendants.         §

                                                     ORDER

         On July 21, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 71) was entered, recommending that the court grant the Motion

for Summary Judgment Based on Qualified Immunity (Doc. 51), filed on June 26, 2021, by Officers

Ryan Lowman, Tu Nguyen, and Jerry Thompson.1 The magistrate judge further recommended that

the claims against these Defendants be dismissed with prejudice. No objections to the Report were

filed within 14 days after the date of the Report as allowed by Federal Rule of Civil Procedure

72(b)(2) and 28 U.S.C. § 636(b)(1)(C).




         1
         Except for the City of Dallas, all other Defendants in this action have been dismissed via separate orders or
agreement. See Docs. 22, 47, 50, 51.

Order – Page 1
 Case 3:19-cv-00843-L-BN Document 72 Filed 08/11/21                                 Page 2 of 3 PageID 585



         Having considered the motion, summary judgment record, file, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court grants the Motion for Summary Judgment Based on

Qualified Immunity (Doc. 51) and dismisses with prejudice all claims by Plaintiff against Officers

Lowman, Nguyen, and Thompson.2 As a result of this order, only Plaintiff’s claims against the City

of Dallas alleged in Plaintiff’s Second Amended Complaint (Doc. 28) remain.

         It is so ordered this 11th day of August, 2021.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




         2
           Pursuant to 42 U.S.C. § 1983, Plaintiff sued Officers Lowman, Nguyen, and Thompson for unlawful seizure
of a person and excessive force. Plaintiff also asserted a retaliation claim under section 1983 against Officers Thompson
and Lowman.

Order – Page 2
 Case 3:19-cv-00843-L-BN Document 72 Filed 08/11/21   Page 3 of 3 PageID 586




Order – Page 3
